DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2021 was filed after the mailing date of 7/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer readable storage medium which is not limited to non-transitory mediums in the specification. Therefore one of ordinary skill in the art would reasonably interpret the computer readable storage medium to include transitory mediums such as carrier waves and electromagnetic signals, which are non-statutory. See MPEP 2106 (II).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (US20190094027).
Regarding claim 1, Xu discloses a positioning method, the method comprising: 
acquiring two adjacent frames of images of a target environment (para. [0038], [0056], The one or more cameras 110 may include any of a variety of image capturing devices and/or an array of image capturing devices to capture frames of imagery of the surroundings of the mobile device 100 within at least the defined area 300; The capture component 141 may recurringly store the captured images as the captured image data 131 for use as an input to the image routine 310) collected by a mobile device in the target environment (100 in figs. 1A and 5A); 
obtaining a first positioning result for the mobile device (para. [0069],  the difference-based key frame set 335 generated by the CNN selection component 315 may be made up of multiple key frame entries 336 that may each store a key frame selected by the CNN selection component 315 and a code value generated by the CNN engine 312. Thus, as depicted each of the key frame entries 334 and each of the key frame entries 336 may be correlated to a map entry 338, thereby enabling each key frame to be associated with a location within the map 700) by inputting a last collected image of the two adjacent frames of images into a first deep learning model (310 in fig. 5A, para. [0070], [0077], As a result, it may be that at least a subset of the key frame entries 334 and/or 336 are able to be associated with such specific physical locations. The subset of key frame entries would include a last collected image; The newly captured frame); 
determining a second positioning result for the mobile device based on the two adjacent frames of images and a previous comprehensive positioning result for the mobile device (para. [0025], [0077], Each such location within the map may additionally be correlated to an identifier of a physical location within the defined area, such as global positioning satellite (GPS) coordinates, coordinates of locations relative to two or more wireless access points within a room or floor of a building, coordinates derived from the use of accelerometers and/or gyroscopes, etc; a location at which an image was previously captured that was then selected and stored as a key frame in one or both of the sets of key frames 333 and 335. Each of the candidate key frames that may be provided by one or both of the SLAM candidate component 314 and the CNN candidate component 316); and 
determining a comprehensive positioning result for the mobile device based on the first positioning result and the second positioning result (para. [0025], [0077], Upon completion of generating the map and/or each of the separate sets of key frames, frames of imagery that are subsequently captured by the at least one camera of the mobile device may then be compared to the key frames within the separate sets of key frames. In such comparisons, corresponding ones of the SLAM and CNN algorithms may be used to identify key frames that are deemed to be the closest matches to those capture frames. Those identified key frames may then be correlated to locations on the map and/or to identifiers of physical locations within the defined area; Upon identifying the closest candidate key frame, the position estimation component 317 may then derive an estimate of the difference in location between the newly captured frame and the closest candidate key frame. This estimate may then be used to determine the current location of the mobile device 100 relative to the location associated with where the closest candidate frame was captured. In embodiments in which there is also the captured location data 137 available, an indication in the captured location data 137 of the current location of the mobile device 100 may be retrieved by the position estimation component 317 and used as an additional input to determine the current location of the mobile device 100).


Regarding claim 14, the limitations recite similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Xu discloses a processor (150 in fig. 1A) and a memory (160 in fig. 1A).


Regarding claim 21, the limitations recite similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Xu discloses a computer readable medium including computer programs (para. [0101]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 15, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US20190094027) in view of Clark et al (US20210407122).
Regarding claim 2, Xu fails to explicitly teach a method wherein the first deep learning model is obtained by: 
acquiring multi-frame sample images of the target environment; 
determining a positioning result for each frame of the sample images; and 
training the first deep learning model by using the multi-frame sample images and the positioning result for each frame of the sample images as a training set.

However Clark teaches acquiring multi-frame sample images of the target environment (21 in fig. 2, 31 in fig. 3, para. [0059], First, a pair of images consecutive captured by the camera 3 are obtained (step 21, portion 31 of FIG. 3)); 
determining a positioning result for each frame of the sample images (para. [0025], Each image of the sequence of images may have associated with its corresponding location information); and 
training the first deep learning model by using the multi-frame sample images and the positioning result for each frame of the sample images as a training set (para. [0025], the method may further comprise the step of training the first and second neural networks using the corresponding location information. Preferably, each image also has associated with its orientation information).

Therefore taking the combined teachings of Xu and Clark as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Clark into the method of Xu. The motivation to combine Clark and Xu would to be provide more robust and reliable location determination (para. [0016] of Clark).


Regarding claim 7, Xu fails to teach a method wherein: 
the first positioning result comprises first positioning information with six degrees of freedom, 
the second positioning result comprises second positioning information with six degrees of freedom, and 
the comprehensive positioning result comprises comprehensive positioning information with six degrees of freedom.

However Clark teaches determining position results comprising information with six degrees of freedom (para. [0001], [0011]-[0015], [0019], the invention concerns using neural networks to determine the location of a mobile device from a combination of images captured by a camera of the mobile device and motion information captured by inertial sensors of the mobile device. The data from the inertial sensors is interpreted to be six degrees of freedom). It would be obvious to apply the steps of Clark to each positioning result of Xu.
Therefore taking the combined teachings of Xu and Clark as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Clark into the method of Xu. The motivation to combine Clark and Xu would to be provide more robust and reliable location determination (para. [0016] of Clark).


Regarding claim 15, the limitations recite similar subject matter as claim 2 and is rejected for the same reasons as stated above.


Regarding claim 20, the limitations recite similar subject matter as claim 7 and is rejected for the same reasons as stated above.


Regarding claim 22, the limitations recite similar subject matter as claim 2 and is rejected for the same reasons as stated above.


Allowable Subject Matter
Claims 3-6 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663